                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL HOVERMALE,                         :   CIVIL ACTION NO. 3:17-CV-392
for J.T.H., a minor,                       :
                                           :   (Chief Judge Conner)
                    Plaintiff              :
                                           :
             v.                            :
                                           :
NANCY A. BERRYHILL,1                       :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 6th day of November, 2018, upon consideration of the

report (Doc. 13) of Chief Magistrate Judge Susan E. Schwab, recommending the

court vacate the decision of the administrative law judge denying the application

of plaintiff Michael Hovermale (“Hovermale”), on behalf of minor child, J.T.H., for

supplemental security income, and remand this matter for further proceedings, and

it appearing that neither Hovermale nor the Commissioner of Social Security

(“Commissioner”) object to the report, see FED. R. CIV. P. 72(b)(2), and that the

Commissioner expressly waived the opportunity to do so, (see Doc. 14), and the

court noting that failure to timely object to a magistrate judge’s conclusions “may




      1
        Due to the Federal Vacancies Reform Act, 5 U.S.C. § 3345 et seq., former
acting Commissioner of Social Security Nancy A. Berryhill is currently presiding
as the Deputy Commissioner for Operations of the Social Security Administration.
For consistency purposes, however, we continue to refer to Ms. Berryhill as “the
Commissioner.
result in forfeiture of de novo review at the district court level,” Nara v. Frank, 488

F.3d 187, 194 (3d Cir. 2007) (citing Henderson v. Carlson, 812 F.2d 874, 878-79 (3d

Cir. 1987)), but that, as a matter of good practice, a district court should “afford

some level of review to dispositive legal issues raised by the report,” Henderson, 812

F.2d at 878; see also Taylor v. Comm’r of Soc. Sec., 83 F. Supp. 3d 625, 626 (M.D. Pa.

2015) (citing Univac Dental Co. v. Dentsply Int’l, Inc., 702 F. Supp. 2d 465, 469 (M.D.

Pa. 2010)), in order to “satisfy itself that there is no clear error on the face of the

record,” FED. R. CIV. P. 72(b), advisory committee notes, and, following review of the

record, the court being in agreement with Judge Schwab’s recommendation, and

concluding that there is no clear error on the face of the record, it is hereby

ORDERED that:

       1.     The report (Doc. 13) of Chief Magistrate Judge Schwab is ADOPTED.

       2.     The Clerk of Court shall enter judgment in favor of Hovermale, on
              behalf of minor child, J.T.H., and against the Commissioner as set
              forth in the following paragraph.

       3.     The Commissioner’s decision is VACATED and this matter is
              REMANDED to the Commissioner with instructions to conduct a new
              administrative hearing, develop the record fully, and evaluate the
              evidence appropriately in accordance with this order and the report
              (Doc. 13) of Chief Magistrate Judge Schwab.

       4.     The Clerk of Court is directed to CLOSE this case.



                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania
